Case 1:20-cv-00992-ADC Document 121 Filed 08/11/21 Page 1 of 9

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

JOHNSON-LANCASTER AND
ASSOCIATES, INC.,

Plaintiff,
VS. Civil Action No. ADC-20-0992

H.M.C., INC., ef al.

Defendant.

* © %© © * © + © # & *

eek RRR kk RR RHE KR RR KR KF KR KE RE KH
MEMORANDUM OPINION

Plaintiff, Johnson-Lancaster and Associates, Inc. (“Plaintiff”), moves this Court for
summary judgment (the “Motion”) (ECF No. 79). Plaintiff seeks a ruling in its favor for Count Vv
of its Complaint (ECF No. 1) against Defendant, Hudson Insurance Company (“Defendant”
“HIC”). After considering the Motion and responses thereto (ECF Nos. 81, 89), the Court finds
that no hearing is necessary. Loc.R. 105.6 (D.Md. 2018). In addition, having reviewed the
pleadings of record and all competent and admissible evidence submitted by the parties, the Court
finds that there are no genuine issues of material fact as to the claim asserted. Accordingly, the
Court will GRANT Plaintiff's Motion (ECF No. 79) as to Defendant HIC.

| FACTUAL BACKGROUND

In ruling on a motion for summary judgment, this Court reviews the facts and all reasonable
inferences in the light most favorable to'the nonmoving party. Scott vy. Harris, 550 U.S. 372, 378
(2007); see also Hardwick ex rel. Hardwick v. Heyward, 711 F.3d 426, 433 (4th Cir.2013). On or
about January 15, 2018, Rich Moe Enterprises, LLC (““RME”) entered into a contract with Prince

George’s County, Maryland (“PGC”) to serve as general contractor for the renovation of the Prince
Case 1:20-cv-00992-ADC Document 121 Filed 08/11/21 Page 2 of 9

George’s County Courthouse Cafeteria (hereinafter referred to as the “Maryland Project”). ECF
No. 1 at 2. Pursuant to the provisions of the Maryland Little Miller Act, Md. State Fin. Proc. Ann.
Code, § 17-101 et seg., RME obtained a payment bond (“Bond”) on the Maryland Project from
Defendant. /d. at 3. Defendant is engaged in the business of supplying payment and performance
bonds on construction projects. /d. at 2, The Bond obtained by RME for the Maryland Project
named RME as the principal and Defendant as the surety. /d. at 3. Defendant HIC was.only
involved in the Maryland Project and the claim in Count V only concerned monies owed under the
Maryland Project.

Under the Maryland Project contract, RME subcontracted a portion of the construction
work to H.M.C., Inc. (“HMC”), a construction company. /d. HMC entered into its own contract
with Plaintiff. /d. Plaintiff is engaged in the business of furnishing, contracting and supplying
construction materials used in commercial construction in Maryland and Pennsylvania. Jd. From
approximately December 11, 2018 to September 26, 2019, Plaintiff furnished, sold, and delivered
food service equipment to HMC for the construction of the Maryland Project. Jd. Plaintiff installed
the commercial food service equipment necessary to complete the project, Id, at 10. The last piece
of equipment, a Franke espresso. machine, was delivered and installed on or about September 11,
2019. ECF No. 89-4 at.2.

From approximately January 2019 to May 2019, Plaintiff sent invoices to HMC for work
and services performed pursuant to the agreement between RME and PGC. ECF No. 1 at 4. HMC
failed to pay Plaintiff for the materials and services provided resulting in a balance of $175,571.90.
| id. Plaintiff asserts it sent several requests for payment to HMC from May 2019 to October 2019.

id. The last payment made by HMC to Plaintiff occurred on or about September 13, 2019. Id.
Case 1:20-cv-00992-ADC Document 121 Filed 08/11/21 Page 3 of 9

The uncontested facts show that on October 30, 2019, Plaintiff sent an email to RME as
notice of subcontractor HMC’s unpaid balance. ECF No. 1-6 at 4; ECF No. 55-1 at 3. The email
identified the project, the subcontractor who failed to pay Plaintiff, the current balance due to
Plaintiff, and included documents supporting the unpaid balance. ECF No. 65-1 at 4. In this email
" to RME, Plaintiff also requested a copy of the Bond. ECF No. | at 4. After repeated requests to
RME, on November 12, 2019, RME produced the Bond to Plaintiff. /d. at 3.

On or about November 15, 2019, Plaintiff sent the same written notice of HMC’s unpaid
balance to Defendant and requested initiation of a claim against the Bond for the unpaid balance.
ECF No. 65-7 at 2. When Defendant failed to respond to Plaintiff's November 15th email, Plaintiff
followed up with a second email on November 22, 2019. ECF No. 65-8 at 2. On November 26,
2019, Defendant responded to Plaintiff’s request to file a claim and subsequently provided the
claim form to Plaintiff on December 9, 2019. ECF No. 65-9 at 13; ECF No. 65-10 at 3-5. On
December 13, 2019, Plaintiff submitted the proof of claim form and supporting documents to

Defendant for the Bond. ECF No. 65-11.

PROCEDURAL BACKGROUND
On April 17, 2020, Plaintiff filed suit in this Court, alleging in part that Defendant HIC is
liable to Plaintiff for the total amount owed to it on the Maryland Project. ECF No. | at 11.' On
December 4, 2020, Defendant filed a Motion for Summary Judgment against Count V of Plaintiff's

Complaint. ECF No. 55. On December 18, 2020, Plaintiff filed a response. ECF No. 65. Defendant

 

1 On December 16, 2020, in accordance with 28 U.S.C. § 636 and Local Rules 301 and 302 of the
United States District Court for the District of Maryland and upon consent of all parties, this case
was transferred to United States Magistrate Judge A. David Copperthite for all proceedings. ECF
No. 57.

3
Case 1:20-cv-00992-ADC Document 121 Filed 08/11/21 Page 4of9

filed a reply on January 4, 2021. ECF No. 71. On January 19, 2021, Plaintiff filed a Motion for
Leave to File a Surreply to Defendant Hudson Insurance Company’s Reply in Support of Its
Motion for Summary Judgment. ECF No. 73. On April 29, 2021, this Court entered a
Memorandum Opinion and Order denying Defendant’s Motion for Summary Judgment and
Plaintiff's Motion for Leave to File a Surreply. ECF No. 76, 17.

On May 20, 2021, Plaintiff then filed a Motion for Summary Judgment (ECF No. 79)
seeking a ruling in its favor on the same Count. Defendant filed a response in opposition on June
3, 2021, ECF No. 81, On June 17, 2021, Plaintiff filed its reply. ECF No. 89. The Court entered a
default judgment as to Defendant HMC. on July 12, 2021. ECF 98. The judgement was in the
amount of $622,960.71, representing monies owed to Plaintiff by HMC. for both the Maryland
Project ($175,571.90 plus interest) as well as the Pennsylvania Project ($447,388.81 plus interest).

Accordingly, this matter is now fully briefed, and the Court has reviewed Plaintiff's Motion
as well as the responses thereto. For the following reasons Plaintiff's Motion (ECF No. 79) is

GRANTED as to Defendant HIC. .

DISCUSSION
A. Standard of Review
Pursuant to Rule 56, a movant is entitled to summary judgment where the pleadings,
depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any, .
show that there is no genuine issue as to any material fact. Fed.R.Civ.P. 56(a); see Celotex Corp.
v. Catrett, 477 U.S. 317, 322-23 (1986). The Supreme Court has clarified that not every factual
dispute will defeat a motion for summary judgment, but rather there must be a genuine, issue of

material fact. Anderson v. Liberty Lobby, Inc., 477 US. 242, 247-48 (1986) ‘(“[T]he mere
Case 1:20-cv-0Q992-ADC Document 121 Filed 08/11/21 Page 5 of 9

existence of some alleged factual dispute between the parties will not defeat an otherwise properly
supported motion for summary judgment; the requirement is that there be no genuine issue of
material fact.” (emphases in original)). An issue of fact is material if, under the substantive law
of the case, resolution of the factual dispute could affect the outcome. Id. at 248. There is a
genuine issue as to material fact “if the evidence is such that a reasonable jury could return a verdict
for the nonmoving party.” Jd; see also Dulaney v. Packaging Corp. of Am., 673 F.3d 323, 330
(4th Cir. 2012). On the other hand, if after the court has drawn all reasonable inferences in favor
of the nonmoving party, “the evidence is merely colorable, or is not significantly probative,
summary judgment may be granted.” Anderson, 477 U.S. at 249-50 (internal citations omitted).

The party seeking summary judgment bears the initial burden of establishing either that no
genuine issue of material fact exists or that a material fact essential to the non-movant’s claim is
absent. Celotex Corp., 477 U.S. at 322-24. Once the movant has met its burden, the onus is on ©
the non-movant to establish that there is a genuine issue of material fact. Matsushita Elec. Indus.
Co. v. Zenith Radio Corp., 475 US. 574, 586 (1986). In order to meet this burden, the non-movant
“may not rest upon the mere allegations or denials of [its] pleadings,” but must instead “set forth
specific facts showing that there is a genuine issue for trial.” Bouchat v. Balt. Ravens Football
Club, Inc., 346 F.3d 514, 522 (4th Cir. 2003) (quoting Fed. R.CivP. 56(e)).

- In determining whether a genuine issue of material fact exists, the court views the facts and
draws all reasonable inferences in the light most favorable to the nonmoving party. Glynn v. EDO
Corp., 710 F.3d 209, 213 (4th Cir. 2013) (citing Bonds v. Leavitt, 629 F.3d 369, 380 (4th Cir.
2011)). A genuine issue of material fact exists if “there is sufficient evidence favoring the
nonmoving party for a jury to return a verdict for that party.” Res. Bankshares Corp. v. St. Paul

Mercury Ins. Co., 407 F.3d 631, 635 (4th Cir. 2005) (quoting Anderson, 477 U.S. at 249). Thus,
 

Case 1:20-cv-00992-ADC Document 121 Filed 08/11/21 Page 6 of 9

“to grant summary judgment the [c]ourt must determine that no reasonable jury could find for the
nonmoving party on the evidence before it.” Moss v. Parks Corp., 985 F.2d 736, 738 (4th Cir.
1993) (quoting Perini Corp. v. Perini Constr., Inc., 915 F.2d 121, 124 (4th Cir. 1990)).

| B. Plaintiff's Motion for Summary Judgment

In its Motion, Plaintiff seeks summary judgment in its favor, asserting that Defendant is
. liable to Plaintiff under Maryland’s Little Miller Act. ECF No. 79-1 at 15. Defendant contends that
this Court should deny summary judgment because Plaintiff's claims are subject to genuine
disputes of material fact and whether Plaintiff provided adequate notice under the Act is still at
issue. ECF No. 81 at 1-2. The Court disagrees with Defendant and GRANTS Plaintiff's Motion
for Summary Judgment as to HIC for the reasons discussed below.

Defendant first raises that Plaintiff's work “necessary to complete the contract” was
finished in April of 2019, evidenced by two invoices. ECF No. 81 at 11. Plaintiff contends that its
notice was timely because the work on the Maryland Project was not complete until September
11, 2019. ECF No. 89-1 at 4. Whether this is a genuine dispute of material fact is based on when
a contract is considered indivisible and fulfilled.

The Maryland Little Miller Act sets out the time and notice requirements for subcontractors
and suppliers to take advantage of the bond or other payment security. In relevant part, it states:
(b)(1) A supplier who has a direct contractual relationship with a
subcontractor or sub-subcontractor of a contractor who has provided
payment security but no contractual relationship with the contractor
may sue on the security if the supplier gives written notice to the
contractor within 90 days after the labor or materials for which the

claim is made were last supplies in prosecution of work covered by
the security.

(2) A notice under this subsection:
(i) shall state with substantial accuracy the amount claimed
and the person to whom the labor or material was supplied;
and
Case 1:20-cv-00992-ADC Document121 Filed 08/11/21 Page 7 of 9

(ii) shall be sent by certifted mail to the contractor at the
contractor’s residence or a place where the contractor has an
office or does business.

Md. Code Ann., State Fin, & Proc. § 17-108(b). In other words, Maryland law provides that for
any indivisible contract, “the date from which the ninety days begins to run is the date the last
work necessary to complete the contract was performed or the date the last materials, necessary to
complete the contract, were furnished.” Stauffer Const. Co., Inv. V. Tate Eng’ing, Inc., 44 Md.
App. 240, 245 (1979). °

The court in Stauffer Const. Co. Inc., v. Tate Engineering plainly articulated the rule for
the question at hand. In Stauffer, the defendant subcontractor had substantially completed its
contractual obligations and billed the contractor for the full contract sum on November 7, 1977,
while a small amount 6f work to complete on the contract remained. Stauffer Const. Co., Inv., 44
Md. App. at 241. There, the court held that “it is immaterial if a small part of the work is performed
or a small part of the materials is furnished after the notice” and that the words in the Little Miller
Act “for which such claim is made” encompasses “all labor and materials supplied in an indivisible
contract.” /d. at 244-45.

Courts have held that under the Little Miller Act, “if all the goods in a series of deliveries
by the materialman to a subcontractor are used on the same government project, the notice is in
time as to all of the deliveries if given within ninety days of the last delivery.” Insurance Co. of
North America v. Genstar Stone Products Co., 338 Md. 161, 169-70 (Md.1995). Therefore, the
individual purchase orders at issue cannot be read as separate, divisible contracts. Plaintiff's
contract for the Maryland Project, though partitioned for multiple deliveries, was not complete
until the last item was furnished. Here, the last item delivered was the Franke espresso machine on
September 11, 2019. Defendant even acknowledges that the project was completed in September

2019. ECF No. 81 at 4.
Case 1:20-cv-00992-ADC Document 121 Filed 08/11/21 Page 8 of 9

On October 30, 2019, Plaintiff sent an email to RME as notice of subcontractor HMC’s
unpaid balance. ECF No. 1-6 at 4; ECF No. 55-1 at 2. Though this initial notice to the general
‘contractor satisfied the Little Miller Act’s requirements, Plaintiff also sent notice of the unpaid
balance directly to Defendant on November 15, 2019 and November 22, 2019. ECF No. 1 at 5.
Thus, Plaintiffs notice under the Little Miller Act was timely as it was given within 90 days of
September 11, 2019.

Lastly, contrary to Defendant’s arguments, Plaintiff is protected by the Little Miller Act.
For a sub-subcontractor to be protected under the Little Miller Act, “[a] contractual lineage to the
owner must be demonstrated, that is, a subcontractor or sub-subcontractor must fall within the
contractual chain directly leading to the owner.” Atlantic Sea-Con, Ltd. vy. Robert Dann Co., 321
Md. 275, 292 (Md.1990). Defendant argues that Plaintiff was a “materialman” for the purposes of
the Little Miller Act and thus their work does not entitle them to coverage under the Act. ECF No.
81-1 at 15. Plaintiff indeed furnished supplies to Defendant not just as a materialman, but as a sub-
subcontractor. Plaintiff installed the commercial food service equipment. RME directly contracted
with Defendant HMC who in turn, directly contracted with Plaintiff. See supra p. 2. It is evident
then, that Plaintiff falls within “the contractual chain” leading directly to RME. As a sub-

subcontractor protected by the Little Miller Act who entered into an indivisible contract, Plaintiff's

notices to RME on October 30, 2019, and to Defendant HIC on November 15, 2019, and November .

22, 2019, were within 90 days of September 11, 2019 and thus Plaintiff s Motion is GRANTED
as to Defendant HIC.
ConciUSION
For the reasons set forth in this Memorandum Opinion, the Court finds that there are no

genuine issues of material fact as to the interpretation of Md. Code Ann., State Fin. & Proc. § 17-
Case 1:20-cv-00992-ADC Document 121 Filed 08/11/21 Page 9 of 9

108(b)(2)(ii). Therefore, Plaintiff's Motion (ECF No. 79) is GRANTED as to Defendant HIC. A
separate order will follow.
Date: 4 Argpet 200 A |

A. David ite
United States Magistrate Judge
